DETAILED ACTION
Claims 1 and 12 are amended. Claims 3-4 and 14 are cancelled. Claims 1-2 and 5-13 are pending. 
Drawings
The drawings were received on 05/19/2022.  These drawings are acceptable to the examiner.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
As per claim 1, the limitation “wherein, when the defect inspection for the link lines is conducted, a positive data voltage is applied to odd numbered AP pads among the plurality of AP pads, a negative data voltage is applied to even numbered AP pads among the plurality of AP pads, and at least two of the plurality of multiplexer switching elements are turned on so that the positive (+) data voltage and the negative (-) data voltage are offset by each other through a short-circuited link line” should be 
“wherein, when the defect inspection for the link lines is conducted, a positive (+) data voltage is applied to odd numbered AP pads among the plurality of AP pads, a negative (-) data voltage is applied to even numbered AP pads among the plurality of AP pads, and at least two of the plurality of multiplexer switching elements are turned on so that the positive (+) data voltage and the negative (-) data voltage are offset by each other through a short-circuited link line”.
	As per claim 12, the limitation “turning on all of a plurality of AP switching elements in the AP test circuit, and applying a positive data voltage to odd numbered AP pads among a plurality of AP pads in the AP test circuit while applying a negative data voltage to even numbered AP pads among the plurality of AP pads” should be “turning on all of a plurality of AP switching elements in the AP test circuit, and applying a positive (+) data voltage to odd numbered AP pads among a plurality of AP pads in the AP test circuit while applying a negative (-) data voltage to even numbered AP pads among the plurality of AP pads”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160379906) in view of Park (US 20140145739) in view of Kumazawa (US 20050165529).
As per claim 1, Kim discloses a display device (Abstract) comprising:
a display panel (Fig. 2, #100) divided into a display area and a non-display area such that data lines (#S1 to Sm) and gate lines (#G1 to Gn) are arranged in the display area in an intersecting manner for defining pixels in a matrix ([0041]-[0043]);
a multiplexer (#103) disposed in the non-display area of the display panel (#100) at one side of the data lines (#S1 to Sm) and including a plurality of multiplexer switching elements (#M1-M6; [0049]; [0061]-[0062]);
an auto-probe (AP) test circuit (Fig. 3A, #T1-T2, 11-12) disposed in the non-display area of the display panel (#100) at another side of the data lines (#S1 to Sm; [0055]-[0056]); and
a data driver (#102) for supplying a data voltage to the data lines (#S1 to Sm) of the display panel (#100) through the multiplexer (#103; [0046]-[0048]),
wherein the multiplexer (#103) and the AP test circuit (#T1-T2, 11-12) detect defects of link lines (#LNK1, LNK2) respectively connected to the data lines (#S1 to Sm; [0066]-[0067]),
wherein, before execution of a driving circuit mounting process, the AP test circuit (#T1-T2, 11-12) inspects defects of the data lines (#S1 to Sm) of the display panel (#100) or defects of thin film transistors of the pixels, and detects the defects of the link lines (#LNK1, LNK2) respectively connected to the data lines (#S1 to Sm; [0066]-[0067]; [0076]-[0078]),
wherein the AP test circuit (#T1-T2, 11-12) comprises:
a plurality of AP pads (#11-12; [0056]); and
a plurality of AP switching elements (#T1-T2) each connected between a corresponding one of the data lines (#S1 to Sm) and a corresponding one of the plurality of AP pads (#11-12; [0050]; [0059]),
wherein the plurality of AP switching elements (#T1-T2) are turned on when an AP test and a defect inspection for the link lines (#LNK1, LNK2) are conducted ([0066]-[0067]; [0075]-[0077]), 
wherein, when the defect inspection for the link lines (#LNK1, LNK2) is conducted, a data voltage is applied to odd numbered AP pads (#11) among the plurality of AP pads (#11-12), a data voltage is applied to even numbered AP pads (#12) among the plurality of AP pads (#11-12; Fig. 7; [0073]-[0077]).
However, Kim does not teach a positive data voltage is applied to odd numbered AP pads among the plurality of AP pads, a negative data voltage is applied to even numbered AP pads among the plurality of AP pads.
Park teaches a positive data voltage is applied to odd numbered AP pads (Fig. 4, #31, 33) among the plurality of AP pads (#31, 32, 33), a negative data voltage is applied to even numbered AP pads (#32) among the plurality of AP pads (#31, 32, 33; [0063]; [0075]; [0087]-[0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the positive and negative data voltages of Park applied to the AP pads of Kim so as to provide a positive polarity test signal to data lines among a plurality of data lines included in the display panel, and simultaneously supplying a negative polarity test signal to data lines (Park: [0016]).
However, the prior art of Kim and Park do not teach at least two of the plurality of multiplexer switching elements are turned on so that the positive (+) data voltage and the negative (-) data voltage are offset by each other through a short-circuited link line.
Kumazawa teaches the positive (+) data voltage (Figs. 2-3, #21) and the negative (-) data voltage (#31) are offset by each other through a short-circuited link line ([0028]-[0029]; [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two of the plurality of multiplexer switching elements of Kim in view of Park turned on to applied the positive and negative data voltages disclosed by Kumazawa so that when (a) short-circuit occurs, the two analog signals are surely made to interfere with each other and thus offset by each other, so that the precision of the detection as to the presence or absence of short-circuit can be further enhanced (Kumazawa: [0034]).
As per claim 2, Kim in view of Park in view of Kumazawa discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) supplies the data voltage from the data driver (Kim: #102) to the data lines (Kim: #S1 to Sm) of the display panel (Kim: #100) in a time-division manner (Kim: Fig. 5; [0072]).
Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park in view of Kumazawa in view of Ka (US 20130141314).
As per claim 5, Kim in view of Park in view of Kumazawa discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises:
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (3n-2)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]),
a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (3n-1)th data lines, and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]), and
a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines, and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]); and
when the defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted (Kim: [0066]-[0067]),
wherein the multiplexer (Kim: #103) turns on the first multiplexer switching elements (Kim: #M1, M4) to drive the display panel (Kim: #100; [0073]-[0079]), 
the multiplexer (Kim: #103) turns on the second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0073]-[0079]), and
the multiplexer (Kim: #103) turns on the third multiplexer switching elements (Kim: #M3, M6) to drive the display panel (Kim: #100; [0073]-[0079]).
	However, the prior art of Kim, Park and Kumazawa do not explicitly teach detects an image darkly displayed in a form of a dark line on the display panel.
	Ka teaches detects an image darkly displayed in a form of a dark line on the display panel ([0084]; [0088]; [0112]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park and Kumazawa, detects an image darkly displayed in a form of a dark line on the display panel as taught by Ka.  
As per claims 6 and 8, Kim in view of Park in view of Kumazawa in view of Ka discloses the display device according to claim 5 (claim 7), wherein:
(6k-5)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements Tr1 (Kim: #M1), wherein k is a natural number (Kim: [0047]-[0049]; [0061]-[0062]; where k is a natural number of 1),
(6k-4)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements Tr2 (Kim: #M2; [0047]-[0049]; [0061]-[0062]),
(6k-3)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the third multiplexer switching elements Tr3 (Kim: #M3; [0047]-[0049]; [0061]-[0062]),
(6k-2)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements Tr1 (Kim: #M4; [0047]-[0049]; [0061]-[0062]),
(6k-1)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements Tr2 (Kim: #M5; [0047]-[0049]; [0061]-[0062]), and
(6k)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the third multiplexer switching elements Tr3 (Kim: #M6; [0047]-[0049]; [0061]-[0062]).
As per claim 7, Kim in view of Park in view of Kumazawa discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (3n-2)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]),
a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (3n-1)th data lines, and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]), and
a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines, and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]); and
when the defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted (Kim: [0066]-[0067]), the multiplexer (Kim: #103) turns on all of the first to third multiplexer switching elements to drive the display panel (Kim: [0073]-[0079]).
However, the prior art of Kim, Park and Kumazawa do not explicitly teach detects an image displayed in a form of a black block on the display panel.
Ka teaches detects an image displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park and Kumazawa, detects an image displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 9, Kim in view of Park in view of Kumazawa discloses the display device according to claim 1, wherein the multiplexer (Kim: #103) comprises:
a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of the data driver (Kim: #102) and (2n-1)th data lines, and controlled by a first multiplexer (MUX) control signal, wherein n is a natural number (Kim: [0061]-[0062]; [0076]-[0079]); and
a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (2n)th data lines, and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]),
when the defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted (Kim: [0066]-[0067]), the multiplexer (Kim: #103) turns on all of the first (Kim: #M1, M4) and second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0073]-[0079]).
However, the prior art of Kim, Park and Kumazawa do not explicitly teach detects an image darkly displayed in a form of a black block on the display panel.
Ka teaches detects an image darkly displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park and Kumazawa, detects an image darkly displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 10, Kim in view of Park in view of Kumazawa in view of Ka discloses the display device according to claim 9, wherein:
(4k-3)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements (Kim: #M1), wherein k is a natural number (Kim: [0047]-[0049]; [0061]-[0062]; where k is a natural number of 1),
(4k-2)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements (Kim: #M2; [0047]-[0049]; [0061]-[0062]),
(4k-1)th data lines are connected to odd numbered channels of the data driver (Kim: #102) via a corresponding one of the first multiplexer switching elements (Kim: #M3; [0047]-[0049]; [0061]-[0062]), and
(4k)th data lines are connected to even numbered channels of the data driver (Kim: #102) via a corresponding one of the second multiplexer switching elements Tr2 (Kim: #M4; [0047]-[0049]; [0061]-[0062]).
As per claim 11, Kim in view of Park in view of Kumazawa discloses the display device according to claim 1, wherein, when defect inspection for the link lines (Kim: #LNK1, LNK2) is conducted, data voltages are applied to the plurality of AP pads (Kim: #11-12), respectively, and all of the switching elements of the multiplexer (Kim: #103) are turned on to drive the display panel (Kim: #100; [0073]-[0079]).
However, the prior art of Kim, Park and Kumazawa do not explicitly teach drive the display panel such that detection of an image displayed in a form of a bright line on the display panel is conducted.
Ka teaches drive the display panel such that detection of an image displayed in a form of a bright line on the display panel is conducted ([0111]; [0122]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the multiplexer and the pixels can be tested in the lightning test while displaying images of various colors by the pixels as disclosed by Kim in view of Park and Kumazawa, drive the display panel such that detection of an image displayed in a form of a bright line on the display panel is conducted as taught by Ka.  
As per claim 12, Kim discloses a method for detecting a data link line defect in a display device ([0003]; [0067]), in which a multiplexer (Fig. 3A, #103) and an auto-probe (AP) test circuit (#T1-T2, 11-12) are disposed in a non-display area of a display panel (#100) at opposite sides of data lines (#S1 to Sm), respectively ([0049]; [0055]-[0056]), comprising:
turning on all of a plurality of AP switching elements (#T1-T2) in the AP test circuit (#T1-T2, 11-12), and applying a data voltage to odd numbered AP pads (#11) among a plurality of AP pads (#11-12) in the AP test circuit (#T1-T2, 11-12) while applying a data voltage to even numbered AP pads (#12) among the plurality of AP pads (#11-12; Fig. 7; [0073]-[0077]); and
turning on all switching elements (#M1-M6) of the multiplexer (#103; [0075]-[0079]).
However, Kim does not teach applying a positive data voltage to odd numbered AP pads among a plurality of AP pads in the AP test circuit while applying a negative data voltage to even numbered AP pads among the plurality of AP pads.
Park teaches applying a positive data voltage to odd numbered AP pads (Fig. 4, #31, 33) among a plurality of AP pads (#31, 32, 33) in the AP test circuit while applying a negative data voltage to even numbered AP pads (#32) among the plurality of AP pads (#31, 32, 33; [0063]; [0075]; [0087]-[0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the positive and negative data voltages of Park applied to the AP pads of Kim so as to provide a positive polarity test signal to data lines among a plurality of data lines included in the display panel, and simultaneously supplying a negative polarity test signal to data lines (Park: [0016]).
However, the prior art of Kim and Park do not teach turning on all switch elements of the multiplexer so that the positive (+) data voltage and the negative (-) data voltage are offset by each other through a short-circuited link line.
Kumazawa teaches the positive (+) data voltage (Figs. 2-3, #21) and the negative (-) data voltage (#31) are offset by each other through a short-circuited link line ([0028]-[0029]; [0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the switching elements of Kim in view of Park turned on to applied the positive and negative data voltages disclosed by Kumazawa so that when (a) short-circuit occurs, the two analog signals are surely made to interfere with each other and thus offset by each other, so that the precision of the detection as to the presence or absence of short-circuit can be further enhanced (Kumazawa: [0034]).
However, the prior art of Kim, Park and Kumazawa do not explicitly teach detecting an image darkly displayed in a form of a black block on the display panel.
Ka teaches detecting an image darkly displayed in a form of a black block on the display panel (Fig. 7; [0109]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the test circuit checking whether data links are disconnected or open as disclosed by Kim in view of Park and Kumazawa, detects an image darkly displayed in a form of a black block on the display panel as taught by Ka.  
As per claim 13, Kim in view of Park in view of Kumazawa in view of Ka discloses the method according to claim 12, wherein, when the multiplexer (Kim: #103) includes a plurality of first multiplexer switching elements (Kim: #M1, M4) connected between each channel of a data driver (Kim: #102) and (3n-2)th data lines and controlled by a first multiplexer (MUX) control signal (Kim: [0061]-[0062]; [0076]-[0079]), a plurality of second multiplexer switching elements (Kim: #M2, M5) connected between each channel of the data driver (Kim: #102) and (3n-1)th data lines and controlled by a second MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]), and a plurality of third multiplexer switching elements (Kim: #M3, M6) connected between each channel of the data driver (Kim: #102) and (3n)th data lines and controlled by a third MUX control signal (Kim: [0061]-[0062]; [0076]-[0079]),
wherein the multiplexer (Kim: #103) turns on the first multiplexer switching elements (Kim: #M1, M4) to drive the display panel (Kim: #100; [0061]-[0062]; [0076]-[0079]), and detects an image darkly displayed in a form of a dark line on the display panel (Ka: [0084]; [0088]; [0112]);
the multiplexer (Kim: #103) turns on the second multiplexer switching elements (Kim: #M2, M5) to drive the display panel (Kim: #100; [0061]-[0062]; [0076]-[0079]), and detects an image darkly displayed in the form of a dark line on the display panel (Ka: [0084]; [0088]; [0112]); and
the multiplexer (Kim: #103) turns on the third multiplexer switching elements (Kim: #M3, M6) to drive the display panel (Kim: #100; [0061]-[0062]; [0076]-[0079]), and detects an image darkly displayed in the form of a dark line on the display panel (Ka: [0084]; [0088]; [0112]), and wherein n is a natural number (Kim: [0061]-[0062]; where n is a natural number of 1).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622